department of the treasury internal_revenue_service washington d c date of f i c e of c h i e f c ou n s e l number release date cc ita postf-145857-01 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel from subject cc lm mct associate chief_counsel cc ita meal entertainment refund claim based upon a statistical sample this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend taxpayer year year year year year a b c d e issue s whether a taxpayer may prepare a refund claim based on adjustments that are obtained from projecting the results of an analysis of a statistical sampling of meals entertainment expenditures across the total population of sec_274 meals entertainment expense postf-145857-01 conclusion sec_274 provides that no deduction or credit shall be allowed with respect to meals entertainment_expenses unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statements the amount date business_purpose and business relationship of each separate expenditure for meals entertainment therefore in order to claim a deduction or credit for meals entertainment_expenses under either sec_162 or sec_212 the taxpayer must maintain and produce such substantiation that is proof of each expenditure for meals entertainment facts during year sec_1 through taxpayer used an accounting system that applied the limitation of sec_274 to its year-end total of the meals entertainment account under the applicable provisions of the code not all meals entertainment_expenses are subject_to the limitation some are fully deductible as ordinary and necessary business_expenses under sec_162 taxpayer believes it improperly posted some fully deductible meals entertainment_expenses to the limitation meals entertainment account taxpayer estimates there were more than big_number meals entertainment items posted to the subject account during year alone for which it reported a deduction for meals entertainment expense of dollar_figurea likewise taxpayer claimed meals entertainment deductions pincite for expenses posted to the subject account of dollar_figureb for year dollar_figurec for year dollar_figured for year and dollar_figuree for year taxpayer contends that individually the items in the account are relatively small in amount and most of the items were in fact properly subject_to the limitation rule under sec_274 notwithstanding that taxpayer claims it understated its meals entertainment_expense_deduction by of all meals entertainment items improperly posted during year sec_1 through taxpayer now wants to amend the affected returns to reflect the correct deduction amount for meals entertainment but the problem presented by its proposed claims involves how to identify the improperly posted items in a cost- effective manner moreover taxpayer believes any adjustments to meals entertainment expense to which it is probably otherwise entitled likely will not justify the cost it would incur if it were to review the entire meals entertainment population and assemble all of the necessary documentation with respect to the meals entertainment items found to be improperly subject_to the limitation postf-145857-01 in light of that dilemma taxpayer has proposed to use a statistical sample of the total population of meals entertainment items for each year to determine a percentage of the items improperly posted then extrapolate that percentage to the entire population for the year to derive at the adjustment to the meals entertainment deduction taxpayer contends the proposed sampling methodology is valid satisfies the requirements of irm and would achieve a confidence level finally the taxpayer relies on lgm tl-97 use of statistical sampling techniques in examination of tax returns as support for_the_use_of sampling in this case specifically taxpayer cites the following statement the validity of statistical sampling as a tool is a twin sided issue both the service and the taxpayer rely on sampling we must be careful in attacking taxpayer use of sampling procedures in general that is as a policy we should be supportive of sampling as a valid measurement of the impact of all similar tax records id at p law and analysis sec_274 imposes strict substantiation requirements for meals and entertainment_expenses the regulations thereunder clarify these stringent substantiation requirements for the taxable years beginning on or after date no deduction or credit shall be allowed with respect to - traveling away from home including meals_and_lodging any activity which is of a type generally considered to constitute entertainment amusement or recreation or with respect to a facility used in connection with such an activity including the items specified in sec_274 gifts defined in sec_274 or any listed_property as defined in sec_280f and temp sec_1_280f-6t b unless the taxpayer substantiates each element of the expenditure or use as described in paragraph b of this section in the manner provided in paragraph c of this section postf-145857-01 temp sec_1_274-5t paragraph b provides that sec_274 and the regulations contemplate that no deduction or credit shall be allowed unless the taxpayer substantiates the requisite elements of each expenditure or use temp sec_1 5t b with respect to meals and entertainment a taxpayer must substantiate each of the following elements the amount of the expense the time and place where it was incurred the business_purpose of the expense and in the case of entertainment the business relationship to the taxpayer of each person entertained temp sec_1_274-5t - paragraph c provides that each element must be substantiated by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement temp sec_1_274-5t the adequate_records standard requires that a taxpayer maintain an account book diary log statement of expense or other similar record in which entries of expenditures are recorded at or near the time of expenditure temp sec_1_274-5t in addition the taxpayer must also supply documentary_evidence such as receipts paid bills or similar evidence which in combination are sufficient to establish each element of an expenditure or use id if a taxpayer is unable to establish that he has at least substantially complied with the adequate_records standard with respect to an element of an expenditure the taxpayer must establish the element by his own statement and other corroborative evidence temp sec_1_274-5t the use of close approximations or estimates to substantiate certain business_expenses was approved in 39_f2d_540 2d cir in cohan the taxpayer was an accomplished playwright director and actor id during the productions of his plays he traveled extensively and often entertained actors employees and dramatic critics id pincite it was apparent that he had paid substantial sums on such expenses but did not maintain any records or accounts on his income_tax returns the taxpayer claimed nearly dollar_figure in travel meals and entertainment expense deductions over a three-year period which the service disallowed although the board_of tax appeal estimated that the taxpayer did incur at least dollar_figure in such expenses it upheld the disallowance due to a lack of substantiation id the appeals court ruled that the board_of tax appeal erred by refusing to allow any part of the deductions holding that absolute certainty in such matters was usually impossible and unnecessary and the board should make as close an approximation as it can bearing heavily if it chooses upon the taxpayer whose inexactitude is of his own making id pincite postf-145857-01 in the aftermath of cohan taxpayer abuse of travel entertainment and similar expense accounts increased greatly taxpayers would often overestimate the amount of the expense or assign dubious business purposes to what were essentially personal entertainment or travel expenditures in response congress acted to overrule with respect to such expenses the so-called cohan_rule by narrowing the class of entertainment and travel_expenses deductible under sec_162 and establishing strict substantiation requirements for all such expenses 522_f2d_708 cert_denied 426_us_920 noting h_rep_no 87th cong 2d sess pincite c b pincite s rep no supra pincite c b pincite u s code cong admin news p moreover the regulations make it clear that for purposes of travel including meals_and_lodging entertainment gifts and listed_property the substantiation requirements of sec_274 are strictly applied and expressly prohibit the use of estimates such as that found in cohan temp sec_1_274-5t in dowell one of the first cases to test the new substantiation requirements the court examined the legislative_history and concluded that sec_274 requires taxpayers to substantiate - either through adequate_records or through their own statements corroborated by other evidence - each and every element amount date place business_purpose and business relationship of each and every expenditure in order to claim entertainment and travel_expenses allowed under sec_274 and sec_162 if such substantiation is lacking the deduction is to be disallowed entirely id pincite both emphases added the trial_court in dowell had determined that in light of a virtual blizzard of bills chits and other papers relating to the taxpayer’s expenses that those elements for which adequate_records had not been provided namely the business purposes and relationship of those entertained had been adequately substantiated by his own testimony as corroborated by the oral testimony of some witnesses id the court rejected that determination stating that the trial_court misapprehended the specificity with which a taxpayer must substantiate each expenditure deducted under sec_274 id the court further noted that it was apparent the lower court was snowed under by the volume of paper in evidence and chose not to wade through it to make an expenditure-by-expenditure determination instead making a general determination that the deductions were substantiated yet this is just what sec_274 requires the district_court to do a less stringent examination would echo the approach under the former cohan_rule and clearly defeat the purpose of sec_274 id subsequent cases also have concluded that taxpayers must produce adequate substantiation for each item of travel and entertainment expenditures deducted otherwise it will be disallowed entirely see yoon v comm’r f 3d postf-145857-01 5th cir schedules of credit card charges prepared by accountant were not reliable and did not support treatment of travel and entertainment_expenses as deductible business_expenses 725_f2d_1183 9th cir entertainment expenditures recorded in check registers with supporting papers nevertheless failed to indicate the business_purpose of an expenditure the person entertained and the date of each expense the regulations provide limited exceptions to the strict substantiation requirements of temp sec_274 temp sec_1_274-5t provides an exception for exceptional circumstances ie where the inherent nature of the situation prevents the taxpayer from obtaining adequate_records or other_sufficient_evidence this exception requires corroboration by evidence possessing the highest degree of probative value possible under the circumstances id an exception for loss of records due to circumstances beyond the taxpayer’s control is provided in temp sec_1_274-5t this exception applies to loss of records by fire flood earthquake or similar casualty in that case the taxpayer will be allowed to substantiate a deduction by reasonable reconstruction of his expenditures or use id similarly the taxpayer may be able to use a standard allowance method to account for meals while traveling away from home in lieu of substantiating the actual costs of meals temp sec_1_274-5 however the taxpayer will not be relieved of the requirement to substantiate the actual cost of other travel_expenses as well as the time place and business_purpose of the travel id finally an undue burden on the taxpayer in meeting sec_274 substantiation requirements is not an exception see eg 762_f2d_638 8th cir rev’d on other grounds in upholding the disallowance of travel_expenses under sec_274 the court rejected the taxpayer’s argument that it would have been an undue burden for him to record the exact amount of each item turning to the instant case we do not believe a statistical sampling approach to substantiate meals and entertainment expenditures satisfies the strict substantiation requirements of sec_274 irrespective of the actual validity of the proposed methodology sampling is nonetheless a form of a close approximation the application of which is expressly prohibited by the regulations there is no debate that sampling is used to make a general determination as to the whole population based on a review of a small_group within the population however the specificity with which the taxpayer must substantiate each and every item covered under sec_274 requires an expenditure-by-expenditure determination and not a general determination that the deduction was substantiated see dowell supra likewise the fact that the taxpayer cannot justify the costs it would incur to meet the strict requirements of sec_274 is not an exception contemplated under the statute or the regulations postf-145857-01 we believe that statistical sampling of meals and entertainment_expenses as a means to estimate a claim_for_refund in light of the strict substantiation requirements of sec_274 and the regulations thereunder is not permissible further we believe a court would apply the reasoning outlined in dowell supra in the government’s favor in our view irrespective of the sampling methodology proposed the substantiation requirements of sec_274 are statutory and must be met with respect to each and every expenditure claimed it is appropriate for the service to expect that the taxpayer will maintain and produce substantiation as will constitute clear proof of each and every expenditure for meals and entertainment this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views case development hazards and other considerations in light of the fact that exam does not seem to be questioning the substantiation of the taxpayer’s items included in the sec_274 account it appears that the taxpayer is only trying to prove that a certain percentage of the account is not governed by sec_274 the sec_274 substantiation requirements do not apply to those items which are specifically excepted from sec_274 under sec_274 including expenses described in sec_274 relating to food and beverages for employees sec_274 relating to expenses treated as compensation sec_274 relating to items available to the public and sec_274 relating to entertainment sold to customers and expenses described in sec_274 relating to recreational etc expenses for employees temp sec_1_274-5t ii if the taxpayer is proposing to use statistical sampling not to substantiate the actual expense but only to prove what percentage of the entries in the meals and entertainment account are excepted from sec_274 then statistical sampling in this particular instance does not seem prohibited by the code or its corresponding regulations however in general on a case by case basis it is within the discretion of the service to determine whether or not a taxpayer should be allowed to use statistical sampling techniques the irm states that every examiner must determine the appropriate amount of evidence to accumulate and establish the proper depth of the examination this decision is a matter of judgment and important because of the prohibitive cost of examining and evaluating all available 1note that the regulation has not yet been updated to reflect the renumbered paragraphs in sec_274 postf-145857-01 evidence i r m the irm further states that the depth of the examination of the taxpayer’s books_and_records can be expanded or contracted as the examination progresses and should include sampling techniques when there are voluminous records i r m thus the service has discretion to determine the extent of the examination that will be conducted on the taxpayer’s supporting documents and the extent of the evidence needed to be provided by the taxpayer in order to support the taxpayer’s claims therefore it is within the discretion of the service to determine whether or not a taxpayer should be allowed to use statistical sampling techniques taxpayer’s reliance on lgm tl-97 regarding the use of statistical sampling techniques in examination or auditing of tax returns is misplaced in lgm tl-97 the service advised that the validity of statistical sampling methods employed in the audit of tax returns would be upheld in court in that context sampling is used only as an audit procedure or tool to examine or review a group of accounting entries or transactions where the totality of all such transactions is prohibitive in terms of time and resources the use of statistical sampling as an audit procedure with respect to income_tax returns is analogous to using statistical sampling in the context of auditing financial statements as such a brief review of the nature and purpose of audit sampling in the financial statement context may be illustrative statement on auditing standards sas no audit sampling provides guidance on the use of sampling statistical and non statistical in an audit of financial statements aicpa audit and accounting guide vol audit sampling aag- sam p big_number dollar_figure under sas no audit sampling is the application of an audit procedure to less than percent of the items within an account balance or class of transactions for the purpose of evaluating some characteristic of the balance or class and generally functions as a means to gather audit evidence id at p the use of sampling in accounting populations differs from other populations because before the auditor’s testing begins the data have been accumulated compiled and summarized as such rather than using the sample to estimate an unknown the auditor’s objective is generally to corroborate the accuracy of certain client data such as data about account balances or classes of transactions id at pp the audit process is generally an evaluation of whether an amount is substantially correct rather than a determination of original amounts id regarding the use of statistical sampling in general the service has already demonstrated its support for_the_use_of statistical sampling through its own reliance on statistical sampling in large case examinations to reduce the financial and time burdens of examining voluminous accounting data postf-145857-01 even if the service allows certain large taxpayers to use statistical sampling the service should always review the taxpayer’s statistical sampling techniques and challenge a particular sampling technique if the technique is not accurate appropriate or reliable if the service should decide to allow taxpayers to use statistical sampling in the preparation of tax returns in general the service should also require the taxpayer to follow the same statistical sampling requirements that the service is required to follow by i r m and the i r m requirements will help to ensure the accuracy of the taxpayer’s statistical sampling technique if the service allows large taxpayers to use statistical sampling the service needs to clarify with the large taxpayers using statistical sampling that statistical sampling would not affect any of the record keeping requirements within the code taxpayers would still be required to fully maintain all records statistical sampling would only affect the number of records required to be analyzed in order to verify the taxpayer’s tax_liability finally there may be an issue whether taxpayer’s proposed treatment to reflect the proper account balances previously recorded for its meals and entertainment ie by filing a claim_for_refund is an impermissible retroactive change in accounting_method a detailed discussion of this issue is outside the scope of this fsa please call if you have any further questions heather c maloy associate chief_counsel income_tax and accounting by gerald m horan senior technical reviewer cc ita b06
